Citation Nr: 1416390	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to service connection for bilateral pes cavus.  

3.  Entitlement to an effective date prior to July 18, 2008 for the grant of service connection for bilateral hearing loss disability.  

4.  Entitlement to an effective date prior to July 18, 2008 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2012 rating decisions by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  In March 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board notes that the January 2009 rating decision granted the Veteran entitlement to service connection for tinnitus, effective August 11, 2008.  However, a subsequent June 2010 rating decision, assigned the Veteran an earlier effective date of July 18, 2008 for the grant of service connection for tinnitus.  The Board has characterized the issue accordingly.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

Of record is a July 2010 statement in which the Veteran claimed entitlement to an increased rating for his bilateral hearing loss disability.  The Board notes that there is no indication from the record that this issue was ever adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, at his March 2014 Board hearing, the Veteran further indicated his intention to file a claim for an increased rating for his bilateral hearing loss disability.  As such, the Board notes that the issue of a disability rating in excess of 30 percent for bilateral hearing loss disability, to include on an extra-schedular basis, is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision on the issues of entitlement to service connection for DDD of the lumbar spine and bilateral pes cavus, the Veteran indicated his desire that the appeals of these issues be withdrawn.  

2.  The Veteran first filed a claim for entitlement to service connection for bilateral hearing loss disability and tinnitus in December 2000, which was denied in a February 2002 rating decision; the Veteran did not appeal this decision or submit new and material evidence within a year of the notice of its issuance.

3.  Based on a June 24, 2004 statement, the Veteran's claim of entitlement to service connection for bilateral hearing loss disability and tinnitus was reopened, and subsequently denied in an October 2004 rating decision; the Veteran did not submit a substantive appeal of this decision.  

4.  The Veteran's claim to reopen his claim of entitlement to service connection for bilateral hearing loss disability and tinnitus was received on July 18, 2008 and service connection was granted in a January 2009 rating decision.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the have been met as to the issues of entitlement to service connection for DDD of the lumbar spine and bilateral pes cavus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an effective date prior to July 18, 2008, for the grant of service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3.  The criteria for an effective date prior to July 18, 2008, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At his March 2014 Board hearing, the Veteran indicated that he wished to withdraw his appeals of the issues of entitlement to service connection for DDD of the lumbar spine and entitlement to service connection for bilateral pes cavus.  The Veteran reiterated this desire in a March 2014 written statement that is associated with the paper claims file.  Because the Veteran, through his hearing testimony, which has been transcribed and associated with the "Virtual VA" file, and in a written statement, has withdrawn his appeal on these issues and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeals of entitlement to service connection for DDD of the lumbar spine and entitlement to service connection for bilateral pes cavus and they are dismissed.  

Earlier Effective Dates

Under applicable criteria, the effective date of an award of compensation based on an original claim (received beyond one year after service discharge) or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date for an award of direct service connection (received more than a year after discharge) will be the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  

The Veteran initially filed a claim seeking service connection for bilateral hearing loss disability and tinnitus in December 2000.  This claim was denied by a February 2002 rating decision.  

The Veteran neither filed a notice of disagreement, nor submitted new and material evidence within a year of that rating decision (which would have mandated readjudication).  

As such, the February 2002 rating decision became final.  

The Veteran's claim for bilateral hearing loss disability and tinnitus was again denied by an October 2004 rating decision.  The Veteran file a March 2005 notice of disagreement and was provided a March 2005 statement of the case.  However, he failed to submit a substantive appeal with regard to the October 2004 rating decision, and it therefore became final.  

On July 18, 2008, a claim was received from the Veteran again seeking service connection for bilateral hearing loss and tinnitus, this application included multiple private audiological records showing the Veteran had a current diagnosis of bilateral hearing loss disability.  

Based on the July 18, 2008 application, the RO reopened the Veteran's previously denied claim and conducted further development, which included a VA examination.  The Veteran also provided an August 2008 letter from his private audiologist, Dr. W.L., who indicated that he had treated the Veteran in the 1970's (the records of which have since been destroyed) and that it was his opinion that the Veteran's bilateral hearing loss and tinnitus were related to his active service.  Based on the newly submitted evidence, the RO granted the Veteran entitlement to service connection for bilateral hearing loss and tinnitus, effective July 18, 2008 and August 11, 2008, respectively.  [The Board notes that the RO awarded the Veteran an earlier effective date of July 18, 2008 for his service-connected tinnitus in a June 2010 rating decision.]

In November 2009, the Veteran filed a notice of disagreement with the effective dates that had been assigned for his bilateral hearing loss disability and his tinnitus.  He asserted that the effective date for both disabilities should properly be December 22, 2000, the date of his initial claim of entitlement to service connection.  Additionally, in subsequent statements from the Veteran and his representative, and at his Board hearing, it was argued that the effective date of service connection for bilateral hearing loss disability and tinnitus should be June 24, 2004, the date that his claim of entitlement to service connection was first reopened.  

The Board does not dispute that the Veteran did, in fact, seek service connection for bilateral hearing loss disability and tinnitus in December 2000 and that such claim was reopened in June 2004.  However, these claims were denied in February 2002 and October 2004 rating decisions.  The Veteran did not initiate an appeal of the February 2002 rating decision and while he filed a notice of disagreement with the October 2004 rating decision, he did not file a substantive appeal, and these decisions became final.  

VA regulations dictate that if, as here, a claim is reopened and subsequently granted, the effective date will be the date the claim to reopen was received.  In this case, the claim to reopen was received on July 18, 2008, which is the effective date currently in effect for the grant of service connection for bilateral hearing loss disability and tinnitus.  

As such, the criteria for an effective date earlier than July 18, 2008 for the grant of service connection for bilateral hearing loss disability and tinnitus is denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The resolution of the Veteran's appeals for earlier effective dates turn on the law as applied to the undisputed facts in this claims regarding the date of receipt of claims and dates entitlement arose.  As these matters turn on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim. 

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the March 2014 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature of the disability in question, specifically as to the history of the Veteran's bilateral hearing loss disability and tinnitus.  Additional testimony was provided at the hearing by the Veteran's spouse and the Veteran was represented by an accredited representative of the Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis, 6 Vet. App. at 430 (1994).


ORDER

The appeal of entitlement to service connection for DDD of the lumbar spine is dismissed.  

The appeal of entitlement to service connection for bilateral pes cavus is dismissed.  

An effective date earlier than July 18, 2008 for the grant of service connection for bilateral hearing loss disability is denied.

An effective date earlier than July 18, 2008 for the grant of service connection for tinnitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


